atuallNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Applicant’s election without traverse of Group I (claims 1-18) and species [(A) gene and metabolite; (B) GOT1 as the gene; (C) Glutamates as the metabolite; and (D) mRNA], in the reply filed on 10/21/2021 is acknowledged. 
Upon searching the art, the elected species of mRNA is rejoined with protein expression; and the election of species requirement among (i) gene or (ii) metabolite or (iii) gene and metabolite, is withdrawn. 

Claims 1-18 and 54-56 are pending.
Claims 10-11 and 54-56 are withdrawn because they are directed into non-elected invention. 
Claims 1-9 and 12-18 are under the examination. 
The claims are examined for embodiments that require, GOT1 as the gene (protein or mRNA expression) and glutamate. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “Table 11” in the specification, however, the specification does not disclose the Table 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to Tables 2-3, 6-7 and 11 are indefinite for referring to the tables. 
Table 2 and 3 recite upregulated genes and down regulated genes, respectively, that were tested in the method (page 20-22 of the specification). Table 6 recites genes tested in the urine of prostate cancer patients (page 29-30 of the specification). Table 7 recites a list of metabolites tested in the method (page 22 of the specification). 
MPEP 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). The claim is not complete since an incorporated table cannot be used to define a claim.  
Claim 2 recites the limitation "the metabolic pathway" in claim 1”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
IMPROPER MARKUSH REJECTION
Claims 1, 7 and 12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 
A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
In this situation, claims 1 recites a number of genes listed in tables 2-3 and 6 and a number of metabolites listed in table 7. Claims 7 and 12 also recite a number of metabolites and genes, respectively, in the method. The Markush grouping of “genes listed in Tables 2-3 and 6” and “metabolites listed in table 7” are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. The Markush grouping of “Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
    The members of the Markush grouping are all gene biomarkers recited in the alternative OR all metabolites recited in the alternative.  These genes or metabolites do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited genes or metabolites would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-9 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koochekpour (Koochekpour et al. Clin Cancer Res; 2012:18 (21):5888-5901).
Claim 1 recites a method comprising method step (a) and/or method step (b) (see below). The recitation indicates a condition that a method only requires either 
    PNG
    media_image1.png
    188
    666
    media_image1.png
    Greyscale
 
With regard to claim 1 method step (b), Koochekpour teaches a method of measuring glutamate quantification in blood sample from prostate cancer patients (see p5809 col 1-2). Particularly, Koochekpour teaches detecting glutamate level in serum samples from the patients using glutamate assay kit (see p5809 col 1-2). Koochekpour teaches detecting a significantly increased serum glutamate level in primary prostate cancer patients compared to normal subjects (see p 5892 col 1-2, Figure 1, Tables 1-2).
In addition, Koochekpour teaches observing serum glutamate levels positively correlated with Gleason score and prostate cancer aggressiveness (p 5898 col 1 para 5 through col 2, Tables 1-2). (Limitation of claims 3, 5-9)
With regard to claim 16, claim recites “wherein the method further comprises histological analysis of a biopsy tissue”. In this regard, Koochekpour teaches performing immunohistochemical analysis using prostate cancer tissue for the patients to determine metabotropic glutamate receptor 1 (GRM1) expression (p 5890 co 1 para 1 and col 2 para 3, Figure 2). Thus, this teaching of Koochekpour shows the method comprises a histological analysis of a biopsy tissue (i.e. immunohistochemical analysis in prostate cancer tissue specimens). 
Koochekpour teaches that glutamate is a nonessential amino acid and an excitatory neurotransmitter (p 5889 col 1 para 2).  Koochekpour teaches that “A claims 7-9). 
Thus, Koochekpour teaches all the limitations of claims 1, 3, 5-9 and 16.

Claims 1, and 3-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Heger (Heger et al. ONCOLOGY REPORTS; 2014; 31: 1846-1854).
Claim 1 recites a method comprising method step (a) and/or method step (b) (see below). The recitation indicates a condition that a method only requires either method step (a) or method step (b).    
    PNG
    media_image2.png
    230
    973
    media_image2.png
    Greyscale

With regard to claim 1 method step (b), Heger teaches a method of detecting amino acid profiles in urine samples from prostate cancer patients (see abstract, p 1847 col 1-2, Figure 1, Table II). Heger teaches obtaining urine samples from prostate cancer 
Accordingly, Heger teaches all the limitations of claims 1, and 3-9.
Claims 1, 3, 5-6, and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Minciacchi (Minciacchi et al. Oncotarget; 2015; Vol 6; No. 13: 11327-11341).
Claim 1 recites a method comprising method step (a) and/or method step (b) (see below). The recitation indicates a condition that a method only requires either method step (a) or method step (b).    

    PNG
    media_image3.png
    230
    973
    media_image3.png
    Greyscale

With regard to claim 1 method step (a), Minciacchi teaches a method of determining cancer-derived extracellular vehicles (EVs) [i.e. large oncosomes (LO)] originating from prostate cancer patients (see abstract, p 11337 col 1 through p 11338 col 1). Minciacchi teaches collecting large EVs and nano-sized EVs from mouse plasma (p 11337 col 1 para 1) and isolating EVs from human plasma (p 11337 col 1 para 3) in the method. 
Minciacchi teaches detecting 407 protein expression (e.g. GOT1) in large and nano-sized EVs obtained from plasma samples of prostate cancer patients via Mass claims 3, 5-6, and 12-14)
Minciacchi also teaches that proteins enriched in large EVs included aspartate transaminase (GOT) family members, which are involved in metabolic processes relevant to cancer (see p 11328 col 1, Figure 2 A, Supplementary Figure 2A). Minciacchi teaches identified GOT1 as an enriched enzyme in large oncosomes from obtained from plasma of prostate cancer patients (see p 11335 col 2 para 2).
Additionally, Minciacchi also teaches a method of detecting GOT1 mRNA expression in EVs by exposing cancer cells (e.g. DI145 cells) with large EV, and measuring the mRNA expression in the cells via qPT-PCR (p 11337 col 2 para 5 through p 11338 col 1). Minciacchi teaches detecting increased GOT1 mRNA expression in cancer cells which were exposed to large EV in the method, indicating transferring GOT1 protein in large EVs to the cells; and LO can promote glutamine metabolism in recipient cancer (see abstract, p 11330 col 1-2, Figure 4 C, p 11335 col 2 para 2). This teachings of Minciacchi shows detecting mRNA expression level of GOT1 in the plasma samples of the prostate cancer patients. (Limitations of claims 3, 5-6, and 12-14)
Accordingly, Minciacchi teaches all the limitations of claims 3, 5-6, and 12-14.




Claims 1, 3-6, and 12-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roya (Roya et al. Oncotarget; 2016; Vol. 7, No. 6: 6835-6846), as evidenced by https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL10558, retrieved from internet and retrieved on 02/23/2022.
Claim 1 is directed to a method of detecting an expression level of a gene in a liquid sample from a prostate cancer subject.
Roya teaches a method of detecting gene expression in extracellular vesicles (EV) obtained from the urine sample of prostate cancer patients (see abstract, Figure 2, p 6842 col 1-2 through p 6843 col 1-2). Roya teaches obtaining urine samples from prostate cancer patients, isolating urine extracellular vesicle from the samples, and performing transcriptomic analysis of mRNA associated with urine EVs in the method via microarray and qRT-PCR (p 6842 col 1-2, p 6843 col 1, p 6835 col 1-2). Particularly, Royo teaches detecting mRNA expression in urine EVs-derived RNA via whole genome Illumina gene expression microarray (HumanHT-12_V4.0; DirHyb, nt) (p 6842 col 1-2, p 6835 col 1-2, p 6836 col 2, Figure 2B). Royo teaches detection of 956 transcripts in the samples of the prostate cancer patients (see p 6836 col 2 through p 6837 col 1). Roya teaches using the microarray that uses a platform GPL10558, the platform has detection probes for GOT1 (see the evidence below). This indicates detecting GOT1 expression level in the method of Roya. Thus, the teachings of Roya inherently include detecting GOT1 expression level in the urine samples of prostate cancer patients. (Limitation of claims 3-6 and 12-15) 
Thus, Roya teaches all the limitations of claims 1, 3-6 and 12-15.

The Evidence
(https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL10558, retrieved from internet, retrieved on 02/23/2022)
 
    PNG
    media_image4.png
    117
    869
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 3-9, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Minciacchi (Minciacchi et al. Oncotarget; 2015; Vol 6; No. 13: 11327-11341), in view of Koochekpour (Koochekpour et al. Clin Cancer Res; 2012:18 (21):5888-5901).
Claim 1 is examined in the embodiment of a method that comprises detecting a gene expression level and a level of a metabolite in a liquid sample from a subject having or suspected of having prostate cancer. In this regard, GOT1 and glutamate are the elected species, as a gene and a metabolite, respectively. 
Claim 2, which depends from claim 1, recites “further comprising detecting the expression level of the gene and detecting the level of the metabolite, wherein the metabolic pathway is selected from aminoacyl-tRNA biosynthesis, Ala, Asp, and Glu metabolism, or the TCA cycle” in the method.
With regard to claim 1 method step (a), Minciacchi teaches a method of determining cancer-derived extracellular vehicles (EVs) [i.e. large oncosomes (LO)] originating from prostate cancer patients (see abstract, p 11337 col 1 through p 11338 col 1). Minciacchi teaches collecting large EVs and nano-sized EVs from mouse plasma (p 11337 col 1 para 1) and isolating EVs from human plasma (p 11337 col 1 para 3) in the method. 
Minciacchi teaches detecting 407 protein expression (e.g. GOT1) in large and nano-sized EVs obtained from plasma samples of prostate cancer patients via Mass claims 3, 5-6, and 12-14)
Minciacchi also teaches that proteins enriched in large EVs included aspartate transaminase (GOT) family members, which are involved in metabolic processes relevant to cancer (see p 11328 col 1, Figure 2 A, Supplementary Figure 2A). Minciacchi teaches identified GOT1 as an enriched enzyme in large oncosomes from obtained from plasma of prostate cancer patients (see p 11335 col 2 para 2).
Additionally, Minciacchi teaches detecting GOT1 mRNA expression in EVs by exposing cancer cells (e.g. DI145 cells) with large EV, and measuring the mRNA expression in the cells via qPT-PCR (p 11337 col 2 para 5 through p 11338 col 1). Minciacchi teaches detecting increased GOT1 mRNA expression in cancer cells which were exposed to large EV in the method, indicating transferring GOT1 protein in large EVs to the cells; and LO can promote glutamine metabolism in recipient cancer (see abstract, p 11330 col 1-2, Figure 4 C, p 11335 col 2 para 2). (Limitations of claims 3, 5-6, and 12-14)
With regard to claim 1, Minciacchi does not teach detecting the level of glutamate in a liquid sample from a prostate cancer patient. 
With regard to claim 1 method step (b), Koochekpour teaches a method of measuring glutamate quantification in blood sample from prostate cancer patients (see p5809 col 1-2). Particularly, Koochekpour teaches determining glutamate level in serum samples from the patients using glutamate assay kit (see p5809 col 1-2). Koochekpour 
In addition, Koochekpour teaches observing serum glutamate levels positively correlated with Gleason score and prostate cancer aggressiveness (p 5898 col 1 para 5 through col 2, Tables 1-2). (Limitation of claims 3, and 5-9)
Therefore, it would have been prima facie obvious to one having ordinary skill in art prior to the effective filing date of the claimed invention to have combined the method detecting a metabolite in the blood sample of the prostate cancer patients, as taught by Koochekpour, in the method of Minciacchi. Minciacchi detecting a gene expression level (i.e. GOT1 expression level) in the plasma samples obtained from the blood of prostate cancer patients, as described above. Minciacchi does not teach detecting a metabolite in the sample from a prostate cancer patient. Koochekpour teaches detecting a metabolite (i.e. glutamate) in the serum samples obtained from prostate cancer patients. Thus, both references teach detecting gene expression and metabolite expression associated to prostate cancer patients through blood samples from the patients. 
Koochekpour teaches that glutamate is a nonessential amino acid and an excitatory neurotransmitter involved in glutamate metabolism that is closely linked to tricarboxylic acid cycle (TCA) (see p 5889 col 1 para 2). In addition, Minciacchi teaches observing the function of GOT1 as it catalyzes the reversible conversion from aspartate and α-ketoglutarate to glutamate in glutamate metabolic pathway (see (see p 11330 col 2). Thus, it would have been obvious to have included the method of detecting glutamate in prostate cancer patients as taught by Koochekpour, in the method of claim 2)
With regard to claim 16, claim recites “wherein the method further comprises histological analysis of a biopsy tissue”. In this regard, Koochekpour teaches performing immunohistochemical analysis using prostate cancer tissue for the patients to determine metabotropic glutamate receptor 1 (GRM1) expression (p 5890 co 1 para 1 and col 2 para 3, Figure 2). Thus, this teaching of Koochekpour shows the method comprises a histological analysis of a biopsy tissue (i.e. immunohistochemical analysis in prostate cancer tissue specimens). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minciacchi (Minciacchi et al. Oncotarget; 2015; Vol 6; No. 13: 11327-11341) in view of Koochekpour (Koochekpour et al. Clin Cancer Res; 2012:18 (21):5888-5901), as applied to claims 1-2, 3-9, 12-14 and 16, further in view of Denmeade (Denmeade and Isaacs, NATURE REVIEWS, CANCER: 2002; 2: 389-396). 
With regard to claims 17-18, which depend from claim 1, the claims are directed to administering a therapeutic agent to the subject and prescribing the subject a therapeutic regime. 
Minciacchi in view of Koochekpour et al does not teach treating the prostate cancer subject in the method.

Therefore, it would have been prima facie obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the method of treating prostate cancer patients as taught by Denmeade, the method of
Minciacchi in view of Koochekpour. Minciacchi in view of Koochekpour teaches detecting gene and metabolite expression levels that are associated with the prostate cancer patients. However, the references do not teach the method of treating the patients. Thus, it would have been obvious to have included the method of treating prostate cancer patients by Denmeade, the in the method of Minciacchi in view of Koochekpour, in order to obtain the method that provide treating prostate cancer patients. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                             
/JULIET C SWITZER/Primary Examiner, Art Unit 1634